107 F.3d 862
Carolee A. Medicov.Charles P. Medico, Patrick J. Toole, Jr., Donald D. Dolbin,Hugh F. Mundy, First Fidelity Bank, N.A., Pennsylvania,Anthony Terracciano, Lawrence MacDonald, as a Court Officer,Thomas A. Makowski, as a Court Master of Court of CommonPleas of Luzerne County, PA, Suzan Latona, as a PennsylvaniaStanding Commissioner, Chester Muroski, Judge, as a Judge ofCourt of Common Pleas of Luzerne County, PA, CorrealeStevens, as District Attorney of
NO. 96-7138
United States Court of Appeals,Third Circuit.
Feb 06, 1997

Appeal From:  M.D.Pa. ,No.950083 ,
Rambo, J.


1
Affirmed.